     Case 2:18-cv-08034-GW-MRW Document 60 Filed 11/06/20 Page 1 of 12 Page ID #:366




 1     CENTER FOR HUMAN RIGHTS & CONSTITUTIONAL LAW
       Peter A. Schey (Cal. Bar No. 58232)
 2
       Carlos Holguín (Cal. Bar No. 90754)
 3     256 South Occidental Boulevard
       Los Angeles, CA 90057
 4
       Telephone: (213) 388-8693
 5     Facsimile: (213) 386-9484
       Email:pschey@centerforhumanrights.org
 6
             crholguin@centerforhumanrights.org
 7     Attorneys for Plaintiffs
 8
                               UNITED STATES DISTRICT COURT
 9
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                    WESTERN DIVISION
11
12
      COALITION FOR HUMANE                     No. CV 18-08034 GW (MRWx)
13    IMMIGRANT RIGHTS, et al.,
14              Plaintiffs,
                       v.                      JOINT STATUS REPORT
15    UNITED STATES CITIZENSHIP AND
16    IMMIGRATION SERVICES,
      DEPARTMENT OF HOMELAND
17    SECURITY,                                Honorable George H. Wu
18                                             United States District Judge
                  Defendant.
19
20
21
       ///
22
23
24
25
26
27
28
     Case 2:18-cv-08034-GW-MRW Document 60 Filed 11/06/20 Page 2 of 12 Page ID #:367




 1
 2     Plaintiffs’ counsel continued:
 3
 4     ERIN C. GANGITANO (CAL. BAR NO. 229824)
       ASIAN PACIFIC ISLANDER LEGAL OUTREACH
 5
       1121 Mission St.
 6     San Francisco, CA 94103
       Telephone: (415) 567-6255
 7
       Facsimile: (415) 567-6248
 8     email: ecgangitano@apilegaloutreach.org
 9
10     LUIS A. PEREZ JIMENEZ (CAL. BAR NO. 319857)
       CINTHIA NATALY FLORES (CAL. BAR NO. 304025)
11
       COALITION FOR HUMANE IMMIGRANT RIGHTS
12     2533 W. Third St., Suite 101 Los
       Angeles, CA 90057
13
       Telephone: (213) 353-1333
14     Facsimile: (213) 353-1344
       email: lperez@chirla.org
15
             cflores@chirla.org
16
17
18
19     ///

20
21
22
23
24
25
26
27
28
                                              ii
     Case 2:18-cv-08034-GW-MRW Document 60 Filed 11/06/20 Page 3 of 12 Page ID #:368




 1           The parties met and conferred by telephone on November 6, 2020, and hereby
 2     submit following Joint Status Report in regard to the procedure for the further litigation
 3     of this Freedom of Information Act (FOIA) case.
 4           The parties propose that they continue to meet and confer in an effort to narrow
 5     any differences they may have regarding the scope of the search and the claimed

 6     exemptions and file a joint report on these efforts on or before December 4, 2020,

 7     including whether Defendant is prepared to conduct any further search or reconsider its

 8     claimed exemptions, and whether by that time the parties have reached agreement or
       have separate proposals on a schedule for the filing of any motions for summary
 9
       judgment.
10
       I.    Plaintiffs’ position
11
             A.        Documents at Issue
12
             Defendant made two releases of documents in this case. First, in June 2019,
13
       Defendant released 502 pages, with no redactions. In the second release, in December
14
       2019, Defendant identified 624 pages of records and 18 Excel spreadsheets Defendant
15
       stated are responsive to Plaintiffs’ FOIA request. A total of 450 pages were released in
16
       their entirety 1. Of the documents Defendant has identified, the remaining documents
17
       include:
18           174 pages (released in part); and
19           18 Excel spreadsheets (limited portions of three spreadsheets redacted material).
20     See Vaugh Index at 2. [Doc.# 57-8.]
21           The redactions contained in these pages were made pursuant to FOIA exemptions
22     5 (inter-agency or intra-agency memoranda), 6 (information about individuals in
23     personnel, medical and similar files), and/or 7 (personal information in law enforcement
24     records). Id.
25
       1
         Defendant’s cover letter is unwieldy and unhelpful in tracking specific requests and
26
       responses because rather than setting forth each request and then responding with
27     reference to the records produced and exemptions asserted relating to that request,
       Defendant instead quotes all the 20 requests verbatim, and then provides paragraphs
28
       addressing various and assorted requests.
                                                    1
     Case 2:18-cv-08034-GW-MRW Document 60 Filed 11/06/20 Page 4 of 12 Page ID #:369




 1           On June 28, 2019, the NRC made its first production of responsive records to
 2     Plaintiffs, which consisted of 502 pages of USCIS PowerPoint slides that were disclosed
 3     in full, with no material withheld pursuant to any FOIA exemptions. Declaration Of Jill
 4     A. Eggleston at 10 (“Eggleston Declaration”). [Doc.# 57-1. None of these documents
 5     were responsive to Plaintiffs’ FOIA requests.

 6           Pursuant to the Court’s instructions at the September 12, 2019, status conference,

 7     the NRC provided Plaintiffs two compact discs of responsive records along with a letter.

 8     One disc contained 18 Excel format spreadsheets; the other disc contained the 624 pages
       of material. Eggleston Declaration at ¶ 27. 174 pages were released in part. Id. ¶ 29.
 9
       Three of the 18 Excel spreadsheets contain limited redacted material, the rest were
10
       released in their entirety to Plaintiffs. Id. Defendant also asserts that “there were no
11
       responsive records located for request items 6, 7, 13, 17, and 19.” Id .¶ 26.
12
             Request 6 sought “[a]ll documents regarding USCIS’s allocation of funds to its
13
       various facilities and field offices for the processing or adjudication of N-400
14
       applications.”2
15
16
17
18     2
         With regards request Nos. 4, 6 and 7, Defendant has argued that “Congress does not
19     appropriate funds to USCIS for processing N-400 applications … meaning there is no
       dedicated funding stream solely for N-400 processing, rather …funding is allocated
20     broadly across the USCIS organizational structure, thus there are no records
21     responsive to Item Nos. [4], 6 and 7 of Plaintiffs’ FOIA request.” Defendants’ Status
       Report at 6 (June 3, 2020) (“Defendants’ Status Report”) at 33-4. [Doc. # 48.] While
22     Congress may not allocate funding for naturalization processing, it seems highly
23     unlikely that Defendant itself has no communications and makes no decisions about
       the allocation of funds for the processing of N-400 applications. At some level,
24
       whether at headquarters or at a processing center, someone almost certainly makes
25     decisions about the allocation of funds for the processing of N-400 applications. Even
       if, as Defendant claims, its headquarters “does not allocate funding to its program
26
       offices by immigration application [type],” id. at 3, someone at its “program offices”
27     must make decisions regarding the allocation of funds to different immigration
       applications. Agents don’t show up at work and decide for themselves what types of
28
       applications they feel like working on that day.
                                                     2
     Case 2:18-cv-08034-GW-MRW Document 60 Filed 11/06/20 Page 5 of 12 Page ID #:370




 1           Request 7 sought “[a]ll l documents relating in whole or in part to decisions by
 2     USCIS officials regarding allocations of funds to the processing centers and field offices
 3     for the adjudication of N-400 applications.”
 4           Request 17 sought “[a]ll complaints filed by naturalization applicants or those
 5     acting on behalf of naturalization applicants regarding inappropriate, abusive, or

 6     discriminatory treatment of naturalization applicants by USCIS employees.”3

 7           Request 18 sought “[a]documents related to a review, update, or revision of the

 8     USCIS Fee Review Study described here:
       https://www.federalregister.gov/documents/2016/05/04/2016-10297/us-citizenship-and-
 9
       immigration-services-fee-schedule.
10
             Request 19 sought “[a]ll documents relied upon, issued in response to, or to
11
       implement the change in the mission of USCIS announced on February 22, 2018
12
       described here: https://www.uscis.gov/news/news-releases/uscis-director-l-francis-
13
       cissna-new-agency-mission-statement.”4
14
             Plaintiffs believe it is highly unlikely no documents exist that are responsive to
15
16
17
18     3
         Defendant also alleges it has “not locate[d] any records” responsive to Request 17.
19     Request 17 seeks copies of all complaints filed by naturalization applicants or those
       acting on behalf of naturalization applicants regarding inappropriate, abusive, or
20     discriminatory treatment of naturalization applicants by USCIS employees. It again
21     seems highly unlikely that of tens of thousands of applicants none have filed any
       complaints regarding inappropriate, abusive, or discriminatory treatment. Limited
22     discovery on this issue may be appropriate.
       4
23       Defendant also alleges it has “not locate[d] any records” responsive to Request 19 of
       the request. Id. at 4. Request 19 seeks copies of all documents “relied upon, issued in
24
       response to, or to implement the change in the mission of USCIS announced on
25     February 22, 2018 described here: https://www.uscis.gov/news/news-releases/uscis-
       director-l-francis-cissna-new-agency-mission-statement.” It is extremely unlikely that
26
       USCIS developed and published its new mission statement and yet nothing in writing
27     was ever prepared that was relied upon to develop the mission statement, or issued in
       response to or to implement the new mission statement. Limited discovery on this
28
       issue may now be appropriate.
                                                    3
     Case 2:18-cv-08034-GW-MRW Document 60 Filed 11/06/20 Page 6 of 12 Page ID #:371




 1     Requests 6, 7, 17, and 19.5
 2            Defendant states that Item Nos. 15 and 166 of the FOIA request were referred to
 3     the Department of Homeland Security’s Ombudsman’s Office or the Department of
 4     Homeland Security’s Office of Inspector General, for a response directly to Plaintiffs,
 5     as those items of the request sought records created by those components of the

 6     Department of Homeland Security, not USCIS. Defendants’ Status Report at 4.

 7            However, the FOIA does not exempt from disclosure records in the possession of

 8     an agency that were “created” by a different agency. Furthermore, neither the
       Department of Homeland Security’s Ombudsman’s Office nor the Department of
 9
       Homeland Security’s Office of Inspector General have provided any “response directly
10
       to Plaintiffs.”
11
              It also seems highly unlikely that USCIS does not possess records of its
12
       communications with those responsible for preparing the reports about USCIS
13
       referenced in requests 15 and 16.
14
              On October 16, 2020, Defendant filed a Vaughn Index (see Vaughn v. Rosen, 484
15
       F.2d 820 (D.C. Cir. 1973), cert. denied, 415 U.S. 977, 94 S.Ct. 1564 (1974)), and
16
       supporting declaration. [Docs. ## 57-8 and 57-1.]
17
              Plaintiffs intend to challenge the sufficiency of Defendant’s search for records and
18     asserted exemptions. For example, the 14 pages of USCIS Public Affairs Guidances,
19
20     5
         Request 13 sought “[a]ll documents and data compilations sent to or prepared by the
21     Administrative Appeals Office addressing the number of pending and decided appeals of
       denials of N-400 applications and the outcome of those appeals. This request does not
22     seek copies of the individual appeals or decisions.” Plaintiffs have agreed that no such
23     documents may exist.
       6
         Request 15 seeks documents and data relied upon in The Department of Homeland
24
       Security Ombudsman 2017 Annual Report To Congress regarding the USCIS (at
25     https://www.dhs.gov/sites/default/files/publications/DHS%20Annual%20Report%20201
       70.pdf). Request 16 seeks documents and data relied upon in The Department of
26
       Homeland Security Office of Inspector General Report “USCIS Has Been Unsuccessful
27     in Automating Naturalization Benefits Delivery,” dated November 30, 2017 (at
       https://www.oig.dhs.gov/reports/2018/uscis-has-been-unsuccessful-automating-
28
       naturalization-benefits-delivery/oig-18-23).
                                                    4
     Case 2:18-cv-08034-GW-MRW Document 60 Filed 11/06/20 Page 7 of 12 Page ID #:372




 1     labeled for internal use only, were partially redacted pursuant to Exemptions 5 and 6.
 2     Defendants Vaughn Index at 11. [Doc. # 57-8.] Each guidance is described as “Public
 3     Affairs Guidance, Talking Points, Response to Queries and Official Statements contain
 4     information and answers to specific questions, guidance and instructions, and key
 5     messages used for responding to media queries. ….” Id. The Vaughn Index states that

 6     “[t]his illustrates the predecisional and deliberative nature of these documents, as they

 7     were both utilized to promote the proposed fee rule of 2016 to the public and that

 8     ultimately was published in the Federal Register.” Id. It. Is entirely unclear that the
       redacted text is appropriately redacted pursuant to Exemption 5’s deliberative process
 9
       privilege inasmuch as the redacted text appears to address talking points on. The fee rule
10
       not the predecisional deliberative process of sharing ideas about what the fee rule should
11
       say or why it should adopt alternative option.
12
             Similarly, the Vaughn Index states that the file labeled “COW2018001096 79 – 8”
13
       consists of 12 pages of records that were prepared by senior management staff with
14
       OCFO, including the USCIS Chief Financial Officer in August 2018, Joseph Moore. Id.
15
       at 13. The records were “repared for the USCIS Director in order to prepare him for an
16
       upcoming Congressional hearing on the FY 2019 DHS/USCIS budget.” One of the
17
       primary issues covered in this document was “how to address Congress about the
18     backlog of pending applications and petitions for immigration benefits that were
19     submitted to USCIS, including the backlog of pending N-400 applications.” Id. The
20     records include emails that discussed “anticipated issues that the USCIS Director would
21     need to address during an upcoming Congressional budget hearing …” Id. It is entirely
22     unclear that written communications regarding how a Government official should
23     address Congress “about the backlog of pending applications and petitions” involved a
24     predecisional deliberative process of sharing ideas about what the content of a fee rule or
25     any other UCIS policy decision.
26           B.     Discovery
27           The parties agree that district courts typically decide FOIA cases on summary
28     judgment. “Most FOIA cases are resolved by the district court on summary judgment,
                                                    5
     Case 2:18-cv-08034-GW-MRW Document 60 Filed 11/06/20 Page 8 of 12 Page ID #:373




 1     with the district court entering judgment as a matter of law.” See Animal Legal Def.
 2     Fund v. U.S. Food & Drug Admin., 836 F.3d 987, 989 (9th Cir. 2016) (en banc); Lane v.
 3     Dep’t of Interior, 523 F.3d 1128, 1134 (9th Cir. 2008).
 4           Plaintiffs believe they may be required to propound limited discovery in this
 5     matter. Should they propound discovery, Defendant may object to the discovery and the

 6     Court or a Magistrate Judge may be called upon to adjudicate any discovery dispute.

 7     II.   Defendant’s Position

 8           A.     Procedural History

 9           Following the parties’ previous status report (ECF 53), the Court issued a Minute

10     Order taking the June 22, 2020 status conference off-calendar and setting deadlines for:

11     (1) Defendant to file a Vaughn index; and (2) the parties to meet and confer and file joint

12     report regarding the remaining issues/disputes. (ECF 54).

13           Following the Court’s approval of a stipulation to continue the deadlines thirty

14     days (ECF 56), Defendant filed its Vaughn index on October 16, 2020, including the

15     Declaration of Jill A. Eggleston (“Eggleston Declaration”), Assistant Center Director in

16     the Freedom of Information and Privacy Act (FOIA/PA) Unit, National Records Center

17     (NRC), United States Citizenship and Immigration Services (USCIS). (ECF 57-1.) The

18     Eggleston Declaration describes, generally, agency procedures for processing FOIA

19     requests for access to agency records and, more specifically, agency action taken in

20     response to the Plaintiffs’ FOIA request in this case. In addition, the Declaration

21     describes in detail the initial search for records in this case, efforts to meet and confer

22     with Plaintiffs regarding the scope of the request, and the second search for records.

23     Eggleston Decl., at ¶¶ 10-31.

24           The Eggleston Declaration includes a Vaughn index that describes: (1) the records

25     USCIS produced to Plaintiffs in response to their FOIA request; (2) the records that were

26     withheld in part; and (3) the bases, pursuant to FOIA, that justify their exemption from

27     disclosure. See Attachment G (57-8). The Declaration, attachments and index, comprise

28
                                                     6
     Case 2:18-cv-08034-GW-MRW Document 60 Filed 11/06/20 Page 9 of 12 Page ID #:374




 1     Defendant’s Vaughn index in this case.7 As set forth in the Vaughn index, some
 2     information was withheld from disclosure, pursuant to one or more of the following
 3     FOIA Exemptions: 5 (inter-agency and intra-agency documents), and 6 and 7(C)
 4     (personnel, medical and similar files). See 5 U.S.C. §§ 552(b)(5), (6), and 7(C).
 5           In accordance with the Court’s Order, the parties were then required to meet and
 6     confer and file a joint report regarding the remaining issues/disputes in this case by
 7     October 23, 2020. (ECF 56.) Defendant reached out to Plaintiffs’ counsel on September
 8     23, 2020 by email to schedule a date for the parties to meet and confer, but did not
 9     receive a response. On October 20, 2020, after filing the Vaughn index, Defendant again
10     sent an email to Plaintiffs’ counsel regarding a meeting, but again received no response.
11     Finally, on the date the Joint Report was due (October 23, 2020), Defendant proposed a
12     dismissal of the case, if Plaintiffs did not intend to proceed. Plaintiffs’ counsel then
13     proposed a stipulation to extend the deadlines, to allow additional time for Plaintiffs to
14     review the Vaughn index. (ECF 58.)
15           The Court granted the Stipulation and set the following deadlines:
16           • Joint Status Report due by November 6, 2020
17           • The Status Conference is continued to November 9, 2020 at 8:30 a.m.
18           On Friday, November 6, 2020, having heard nothing further from Plaintiffs,
19     counsel for Defendant reminded Plaintiffs’ counsel that a joint report was due that day,
20     and inquired about how Plaintiffs intended to proceed in this matter. At about 4:00 p.m.,
21     counsel for defendant received this proposed Joint Status Report.
22           B.     Position Re: Documents at Issue and Vaughn Index
23           Defendant remains willing to meet and confer with Plaintiffs’ counsel regarding
24     the matters set forth above. However, Defendant has not had an opportunity to review
25
             7
26             A Vaughn index is a document that is prepared in litigation to justify withholding
       of information under the FOIA. The term arose from the case of Vaughn v. Rosen, 484
27     F.2d 820, 823-25 (D.C. Cir. 1973), cert. denied, 415 U.S. 977 (1974), in which such an
       index was required to determine the validity of the agency’s withholdings. See also
28     Yonemoto v. Dep’t of Veterans Affairs, 686 F.3d 681, 688 (9th Cir. 2012) (describing
       requirements for Vaughn Index).
                                                   7
 Case 2:18-cv-08034-GW-MRW Document 60 Filed 11/06/20 Page 10 of 12 Page ID #:375




 1   the information provided by Plaintiffs in this Joint Status Report, and the parties have
 2   not meaningfully met and conferred about the search, the Vaughn index, or any
 3   remaining issues to be litigated.
 4         Defense counsel agrees that additional time is necessary to allow for a meeting.
 5   However, Defendant requests that Plaintiffs’ counsel commit to a meeting on a mutually
 6   agreeable date on or before December 4, 2020. Thereafter, should the parties agree to
 7   any further search or release of records, Defendant would ask for additional time to
 8   complete that search before a summary judgment motion schedule is set. Counsel for
 9   Defendant will work to obtain proposed dates for a meeting and to include NRC counsel
10   and necessary FOIA staff before the Status Conference on Monday morning, November
11   9, 2020.
12         C.     Discovery
13         Defendant maintains that Plaintiffs are not entitled to discovery, if at all, until after
14   the Defendant files its Motion for Summary Judgment and Vaughn Index/declaration(s).
15   Discovery is the exception, not the rule, in FOIA cases. Lane v. Dep’t of Interior, 523
16   F.3d 1128, 1134 (9th Cir. 2008).
17         As set forth in Plaintiffs’ portion of the Joint Report, the parties agree that district
18   courts typically decide FOIA cases on summary judgment. “Most FOIA cases are
19   resolved by the district court on summary judgment, with the district court entering
20   judgment as a matter of law.” See Animal Legal Def. Fund v. U.S. Food & Drug Admin.,
21   836 F.3d 987, 989 (9th Cir. 2016) (en banc); Lane, 523 F.3d at 1134. At the summary
22   judgment stage, the government is the moving party and ordinarily submits affidavits
23   and argument to establish the applicability of an exemption as to withheld records, the
24   adequacy of its search for responsive records, and any other matters necessary to support
25   the motion. Courts typically permit the government to move for summary judgment
26   before allowing any discovery to take place. Id.; see also, Lawyers’ Comm. for Civil
27   Rights of S.F. Bay Area v. U.S. Dep’t of the Treasury, 534 F.Supp.2d 1126, 1131 (N.D.
28   Cal. 2008) (“Procedurally, district courts typically decide FOIA cases on summary
                                                   8
 Case 2:18-cv-08034-GW-MRW Document 60 Filed 11/06/20 Page 11 of 12 Page ID #:376




 1   judgment before a plaintiff can conduct discovery.”); Lovaas v. Bureau of Land Mgmt.,
 2   393 F. App’x 527, 527 (9th Cir. 2010) (holding that district courts have discretion to
 3   grant summary judgment in FOIA cases without allowing discovery).
 4         Discovery in a FOIA case is generally not available “where an agency’s
 5   declarations are reasonably detailed, submitted in good faith and the court is satisfied
 6   that no factual dispute remains.” Schrecker v. U.S. Dep’t of Justice, 217 F. Supp. 2d 29,
 7   35 (D.D.C. 2002), aff’d, 349 F.3d 657 (D.C. Cir. 2003); see, e.g., SafeCard Servs. v.
 8   SEC, 926 F.2d 1197, 1200-02 (D.C. Cir. 1991) (affirming decision to deny discovery as
 9   to adequacy of search, on ground that agency’s affidavits were sufficiently detailed).
10         When discovery is sought prior to the time the government moves for summary
11   judgment and submits its supporting affidavits and memorandum of law, courts will
12   frequently deny the request or grant a protective order staying discovery on the grounds
13   that it is premature. See, e.g., Lane, 523 F.3d at 1134-35 (holding that district court’s
14   “delay of discovery” with respect to plaintiff’s FOIA claim until after summary
15   judgment “was certainly within its discretion.”) Here, Defendant has provided an initial
16   declaration in this case. The parties have not meaningfully met and conferred about
17   Plaintiffs’ position set forth above, regarding either the search or the basis for the
18   withholdings set forth in the Vaughn index. However, Defendant is certainly willing to
19   discuss these matters and exhaust the possibility of additional searches and/or a revised
20   Vaughn index. Defendant will then file a final declaration(s) with Defendant’s Motion
21   for Summary Judgment. At that time, Plaintiffs will have an opportunity to address the
22   adequacy of the search and raise objections to the agency’s basis for withholding, if any.
23   Thus, discovery is premature at this stage.
24
25         ///
26
27
28
                                                   9
 Case 2:18-cv-08034-GW-MRW Document 60 Filed 11/06/20 Page 12 of 12 Page ID #:377




 1                                         Respectfully submitted,
 2     Dated: November 6, 2020              NICOLA T. HANNA
                                            United States Attorney
 3                                          DAVID M. HARRIS
                                            Assistant United States Attorney
 4                                          Chief, Civil Division
                                            JOANNE S. OSINOFF
 5                                          Assistant United States Attorney
                                            Chief, General Civil Section, Civil Division
 6
                                            /s/ Alarice M. Medrano
 7
                                            ALARICE M. MEDRANO
 8                                          Assistant United States Attorney
 9                                          Attorneys for Defendant, United States
                                            Citizenship and Immigration Services,
10                                          Department of Homeland Security
11       Dated: November 6, 2020            PETER A. SCHEY
                                            CENTER FOR HUMAN RIGHTS AND
12                                          CONSTITUTIONAL LAW
13                                          /s/ peter schey
14                                          Peter Schey
                                            One of the Attorneys for Plaintiffs
15
16
                        ATTESTATION UNDER LOCAL RULE 5-4.3.4
17
            I, Peter A. Schey, am the ECF User whose ID and password are being used to file
18
     this Joint Status Report. In compliance with Local Rules 5-4.3.4(a)(2), I hereby attest
19   that Defendant’s counsel, Alarice Medrano, has concurred in this filing.
20
        DATED: November 6, 2020
21                                         /s/ Peter A. Schey
22
                                           Peter Schey
23                                         One of the Attorneys for Plaintiffs
24
25
26
27
28
                                               10
